                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DON MITCHELL,                                         CIVIL ACTION NO. 18-CV-3678
     Plaintiff
       v.
READY WILLING & ABLE OR THE
DOE FUND
     Defendant
                                            ORDER

       AND NOW, this     3rd   day of October 2018, upon consideration of Plaintiff Don Mitchell's

("Mitchell") pro se Second Amended Complaint (ECF No. 10), it is hereby ORDERED that:

       1.      The Clerk of Court shall amend the caption of the Second Amended Complaint to

reflect that the following are the named Defendants: (1) "Administrative Staff Ready Will &

Able"; (2) Mr. Jason Miller, Executive Director; (3) Tulsa Wills, House Manager; (4) Ruth

Salters, Career Development; (5) Delbert L. Higgins, Career Development; (6) Mr. Harris,

Supervisor; (7) Bob Apelian, Supervisor; (8) Joseph Randle, Supervisor; and (9) Frank Bagley,

Supervisor.

       2.      Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Second Amended Complaint is

DISMISSED for failure to state a claim, for the reasons set forth in the Court's Memorandum.

Mitchell's federal claims are DISMISSED, with prejudice. Any state law claims Mitchell raises

are DISMISSED, without prejudice, for lack of subject matter jurisdiction. Mitchell may not

file a third amended complaint in this matter.

       3.      The Clerk of Court shall mark this case CLOSED.

                                                 BY THE COURT:

                                              Isl Nitza I Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO, J.
                                              Judge, United States District Court
